UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


TONI HARRISON

            Plaintiff,

       v.                                                Civil Action No. 13-874 (CKK)

MIDLAND FUNDING LCC, et al.

            Defendants.


                                MEMORANDUM OPINION
                                  (December 19, 2013)

       In its September 30, 2013 [13] Order, this Court, in recognition of the settlement in

principle reached by the parties, dismissed this action without prejudice for a period of six

weeks. This Order further stated that if counsel failed to move to extend this deadline or reopen

this action by the designated date of November 8, 2013, this matter would stand dismissed with

prejudice. On November 8, 2013, the parties filed their [14] Consent Motion to Extend Time to

Finalize Settlement Agreement or, in the Alternative, to Reinstate Case. In its Minute Order of

November 11, 2013, the Court granted this motion, extending the deadline for dismissal with

prejudice until December 8, 2013. As of the date of this opinion, the parties have not sought an

additional extension or moved to reopen this action. Accordingly, pursuant to its September 30,

2013 [13] Order and its Minute Order of November 11, 2013, the Court now DISMISSES this

action WITH PREJUDICE in its entirety. An appropriate Order accompanies this Memorandum

Opinion.


                                                           ____/s/________________________
                                                           COLLEEN KOLLAR-KOTELLY
                                                           United States District Judge